No. 114,952

            IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                STATE OF KANSAS, ex rel.
                               KANSAS HIGHWAY PATROL,
                                       Appellant,

                                             v.

                  ONE 1995 CHEVROLET CAPRICE CLASSIC/IMPALA SS
                            VIN 31G1BL52P8SR191732,
                                   Defendant,
                                       and
                              (MICHAEL MCPHERSON),
                                    Appellee.



                              SYLLABUS BY THE COURT

1.
       To contest forfeiture of seized property, a person must file a written claim within
30 days after receiving notice of pending forfeiture. K.S.A. 2015 Supp. 60-4111(a).


2.
       The claimant must file the claim and all supporting documents under oath. K.S.A.
2015 Supp. 60-4111(b).


3.
       The claimant must establish not only his or her interest in the property, but also
which specific statutory provision exempts the seized property from forfeiture. K.S.A.
2015 Supp. 60-4111(b). Showing solely one's ownership of the seized property is
insufficient to exempt the property from forfeiture.



                                             1
4.
       Requiring a timely, written, sworn claim that specifies a claimed exemption not
only deters false claims, but also gives the forfeiting agency time to determine whether
the property is exempt, and if it is, whether to substitute nonexempt property for exempt
property.


5.
       Strict compliance with K.S.A. 2015 Supp. 60-4111 is mandatory for a person to
contest forfeiture of property; thus, a purported claimant's appearance at the forfeiture
hearing alone is not sufficient to comply with the requirements of that statute.


6.
       When no proper claims are timely filed, if the court's jurisdiction is established,
proper notice has been given, and facts show probable cause for forfeiture, then the
district court must order the property forfeited to the seizing agency.


       Appeal from Ellsworth District Court; RON SVATY, judge. Opinion filed September 30, 2016.
Vacated and remanded with directions.


       Sarah E. Washburn, special assistant attorney general, for appellant.


       No appearance by appellee.


Before ARNOLD-BURGER, P.J., MCANANY and GARDNER, JJ.


       GARDNER, J.: The State of Kansas ex rel. Kansas Highway Patrol appeals the
district court's denial of its forfeiture proceeding. The State claims the district court erred
in returning the seized property to its owner without requiring the owner to comply with
the terms of the relevant forfeiture statutes. We agree.


                                                   2
Procedural and factual background


       The facts underlying this proceeding are not at issue in this appeal, thus they will
not be set forth in detail. The State's brief alleges that on August 20, 2015, at
approximately 7:00 a.m., Michael McPherson drove his car in Ellsworth County at
speeds near 100 mph and through Ellsworth, Kansas, at speeds over 70 mph while being
pursued by law enforcement officers. The State seized his car as property involved in the
felony of fleeing or attempting to elude a police officer. See K.S.A. 2015 Supp. 8-1568.


       The State began this civil forfeiture proceeding on September 18, 2015, by filing a
notice of pending forfeiture of a 1995 Chevrolet Caprice Classic/Impala SS. That notice
explained the State's intent to seek forfeiture of the vehicle under the Kansas Standard
Asset Seizure and Forfeiture Act, K.S.A. 60-4101 et seq., but was not accompanied by a
probable cause affidavit. The notice stated that the car had been used to facilitate the
felony of fleeing or attempting to elude a police officer in violation of K.S.A. 2015 Supp.
8-1568 and that this act gave rise to the car's forfeiture pursuant to K.S.A. 2015 Supp. 60-
4104(z). This latter statute states: "Conduct and offenses giving rise to forfeiture under
this act, whether or not there is a prosecution or conviction related to the offense,
[include]: . . . (z) felony violations of fleeing or attempting to elude a police officer, as
described in K.S.A. 8-1568, and amendments thereto."


       The State served the notice on McPherson. The notice stated that anyone claiming
an ownership of the vehicle was required to file a verified claim with the district court,
and it advised that if no valid claim was filed within 30 days, any interest in the seized
property would be forfeited. Although McPherson received the notice, he failed to file a
claim or to ask for an extension of time in which to do so.


       After 30 days had passed, the district court held a default judgment hearing.
McPherson appeared and acknowledged that he had received the notice but stated he had

                                               3
failed to respond because he "was going through some other legal matters of family
issues." The district court then explained, "I'm a very liberal judge on this. I don't grant
the State's request if somebody shows up and thinks they have a valid claim." After a
brief recess, McPherson presented title and registration showing he owned the seized
vehicle. The State objected, arguing the provisions in K.S.A. 2015 Supp. 60-4111 were
mandatory and that the vehicle should be forfeited to the State. The district court noted
the objection but ordered the return of the vehicle to McPherson.


       The State timely appeals, contending the district court erred in allowing
McPherson to contest forfeiture of the vehicle in the absence of a timely written claim as
required by K.S.A. 2015 Supp. 60-4111. We agree.


Our standard of review


       This case requires us to interpret the Kansas Standard Asset Seizure and Forfeiture
Act (Act), K.S.A. 60-4101 et seq. Statutory interpretation is a question of law over which
our review is unlimited. Accordingly, we are not bound by the district court's
interpretation. State v. Hopkins, 295 Kan. 579, 581, 285 P.3d 1021 (2012).


Our forfeiture statutes demand strict compliance


       Kansas law makes several demands of persons who seek to contest forfeiture of
seized property. First, they must be an "owner of or interest holder in" the property seized
for forfeiture:


                  "(a) Only an owner of or interest holder in property seized for forfeiture may file
       a claim, and shall do so in the manner provided in this section." K.S.A. 2015 Supp. 60-
       4111.




                                                       4
For purposes of convenience, we will refer to such persons as "owners."


      Second, owners shall file a written claim within 30 days after receiving notice of
pending forfeiture:


                 "(a) . . . The claim shall be mailed to the seizing agency and to the plaintiff's
      attorney by certified mail, return receipt requested, within 30 days after the effective date
      of notice of pending forfeiture. No extension of time for the filing of a claim shall be
      granted except for good cause shown." K.S.A. 2015 Supp. 60-4111.


      Third, owners must file the claim and all supporting documents under oath:


                 "(b) The claim and all supporting documents shall be in affidavit form, signed by
      the claimant under oath, and sworn to by the affiant before one who has authority to
      administer the oath, under penalty of perjury, K.S.A. 2015 Supp. 21-5903, and
      amendments thereto, or making a false writing, K.S.A. 2015 Supp. 21-5824, and
      amendments thereto." K.S.A. 2015 Supp. 60-4111.


      Fourth, owners must establish why the property in question is not subject to
forfeiture. State ex rel. Drug Enforcement Unit v. $17,023 in U.S. Currency, 50 Kan.
App. 2d 526, 529-30, 329 P.3d 551 (2014). This is shown in the statute's requirement that
the sworn claim and its supporting documents


      "shall set forth all of the following:


      ". . . .


      "(5) The specific provision of this act relied on in asserting that the property is not subject
      to forfeiture.


      "(6) All essential facts supporting each assertion." K.S.A. 2015 Supp. 60-4111(b).


                                                       5
Our forfeiture statutes require owners who wish to challenge forfeiture of properly seized
property to timely respond to the forfeiture notice, comply with the requirement that the
claim and its supporting documents be sworn, and state a specific exemption under the
law. Exemptions to forfeiture are listed in K.S.A. 60-4106.


       Requiring a timely, written, sworn claim that specifies the claimed exemption
fulfills three purposes: (1) it gives the forfeiting agency time to see if the property is
exempt; (2) it deters false claims; and (3) it gives the forfeiting agency the opportunity to
substitute nonexempt property for exempt property.


               "The purpose of a written claim is to enable the forfeiting agency time to address
       any claim the property is exempt or not otherwise subject to forfeiture. Moreover, a
       written claim must be sufficiently presented under oath and/or penalty of perjury in order
       to deter false claims. Finally, if the forfeiture is appropriate but the subject property is
       exempt, the forfeiting agency would then have the opportunity to seize nonexempt assets
       to substitute for exempt property." County of Jackson v. $591.00 U.S. Currency, No.
       112,522, 2015 WL 4879207, at *2 (Kan. App. 2015) (unpublished opinion).


Not requiring strict compliance with the statute would undermine these purposes of the
forfeiture statutes.


       Although the Kansas Supreme Court has not addressed this issue, our court has
consistently held that strict compliance with K.S.A. 2015 Supp. 60-4111 is mandatory for
a person to establish standing to dispute a proposed forfeiture. See State v. $6,618.00 U.S.
Currency, 35 Kan. App. 2d 54, 58-59, 128 P.3d 413 (2006); $591.00 U.S. Currency, 2015
WL 4879207, at *3; Junction City Police Department v. $30,958.00 in U.S. Currency,
No. 109,096, 2014 WL 1096719, at *2 (Kan. App. 2014) (unpublished opinion). Cf. State
ex rel. Topeka Police Dept. v. $895.00 U.S. Currency, 281 Kan. 819, 839, 133 P.3d 91
(2006) ("Since BIDS was not an owner of or an interest holder in the funds, BIDS lacked


                                                      6
standing to make a claim in the forfeiture proceeding. The district court properly granted
the State's motion to strike BIDS's claim.").


       Thus, as we have previously held, a purported claimant's pro se appearance at the
hearing is not sufficient to comply with the requirements of K.S.A. 2015 Supp. 60-4111.
$591.00 U.S. Currency, 2015 WL 4879207, at *3 (holding "[b]ecause there was no
compliance with the statutory obligations to file and serve a written notice of claim, the
district court erred in accepting any information from Shelley since she lacked standing
in the forfeiture proceeding"); Jackson County Sheriff's Dept. v. 2005 Dodge Caravan,
No. 110,024, 2014 WL 3843101, at *4 (Kan. App. 2014) (unpublished opinion) (holding
"the district court erred in allowing Jones to appear, orally answer, and then participate as
a party in the forfeiture proceeding" when he had not filed a claim as required by the
statute).


       We agree with the analysis in our cases noted above. The requirements of K.S.A.
2015 Supp. 60-4111 are mandatory, not directory. The Act provides that a valid claim
must contain certain, specific information, which is crucial to facilitating the State's
prefiling consideration of an owner's claim. An owner's failure to file a proper claim
deprives that person of standing to litigate his or her claim in the subsequent in rem
forfeiture proceeding. See $591.00 U.S. Currency, 2015 WL 4879207, at *3.


       We recognize, as we have before, that meeting the Act's requirements may be
difficult for some owners. See $591.00 U.S. Currency, 2015 WL 4879207, at *3;
$30,958.00 in U.S. Currency, 2014 WL 1096719, at *2. But as we found in those cases,
whether it is bad public policy to place these filing requirements on pro se parties is a
question properly addressed to the legislature, not to this court.




                                                7
McPherson failed to comply with the statutory requirements


       McPherson admitted that he had received notice of the pending forfeiture. That
notice was clear and unambiguous in advising him, among other facts, of the following:


           that the vehicle had been used to facilitate violation of the felony of fleeing
              or attempting to elude a police officer, an act giving rise to the property's
              forfeiture pursuant to K.S.A. 2015 Supp. 60-4104(z);
           that if McPherson believed he had a true ownership interest in the seized
              vehicle, he could either file a verified claim with the court or do nothing;
           that McPherson may wish to consult with an attorney before deciding
              which option is best;
           that if McPherson did not file a valid claim within 30 days of service of the
              notice, his interest in the seized vehicle would be forfeited;
           that if McPherson failed to establish that a substantial portion of his interest
              was exempt from forfeiture he may be responsible to pay certain costs,
              expenses, and fees; and
           that if McPherson timely filed a valid claim, the State would respond with a
              judicial petition for forfeiture and the matter would proceed to trial.


       Despite having received proper notice, see K.S.A. 2015 Supp. 60-4109(a)(4),
McPherson took no action and filed no claim in this forfeiture action. Although the
statute permits an extension of time for the filing of a claim upon "good cause shown,"
K.S.A. 2015 Supp. 60-4111(a), McPherson did not attempt to show good cause or to
extend his time for filing a claim. Instead, the district court accepted McPherson's
personal appearance in lieu of his filing a claim and accepted his excuse that he "was
going through some other legal matters of family issues" in lieu of, or as constituting
"good cause shown." McPherson, however, lacked standing to challenge the forfeiture


                                              8
because he had not filed any claim or request for extension after having been given
proper notice. See $591.00 U.S. Currency, 2015 WL 4879207, at *3; 2005 Dodge
Caravan, 2014 WL 3843101, at *4.


       Additionally, the district court erred in considering ownership as the sole criteria
to be addressed. McPherson never claimed an exemption under K.S.A. 60-4106 or even
stated a belief that his vehicle was not subject to forfeiture for some reason. The district
court did not require him to. Instead, it permitted McPherson to appear and orally claim
ownership of the car and then ordered the return of the vehicle to McPherson based solely
on his ownership of the car—yet ownership was neither disputed in nor determinative of
the forfeiture proceeding.


Ordering return of the seized property was error


       Under these circumstances, where the court's jurisdiction is not challenged, the
plain language of the governing statute requires forfeiture when the State shows probable
cause for forfeiture:


               "(a) If no proper claims are timely filed in an action in rem, . . . the plaintiff's
       attorney may apply for an order of forfeiture and allocation of forfeited property . . . .
       Upon a determination by the court that the seizing agency's written application
       established the court's jurisdiction, the giving of proper notice, and facts sufficient to
       show probable cause for forfeiture, the court shall order the property forfeited to the
       seizing agency." K.S.A. 2015 Supp. 60-4116.


       Here, no proper claim was timely filed, and the plaintiff's attorney applied for an
order of forfeiture. The district court should have reviewed the application to verify the
court's jurisdiction, reviewed the notice to determine its sufficiency, and reviewed the
facts to determine whether they showed probable cause for forfeiture. Instead, the district
court did none of these tasks, but ordered the return of the vehicle to McPherson without

                                                      9
giving the State the opportunity to put on evidence showing probable cause. This was
error. Accordingly, we vacate the district court's order and remand for further
proceedings pursuant to K.S.A. 60-4114 to include an analysis of probable cause for
forfeiture.


Remanding to a different judge is necessary


       We find it necessary to remand this forfeiture proceeding to a different judge. We
take this unusual action because the district court's decision does not appear to have been
the result of mere oversight or error but instead appears to reflect its intentional practice
of conducting forfeiture proceedings free from the constraints of the governing laws. The
following colloquy prompts our concern and demonstrates the court's admitted practice:


                 "THE COURT: Well, here's where I'm at. I'm a very liberal judge on this. I don't
       grant the State's request if somebody shows up and thinks they have a valid claim. Do
       you have a title or anything that you can eventually bring to us?
                 "MR. [MCPHERSON]: Yeah. I got the title to my car and all of it.
                 "THE COURT: Where is the title at?
                    "(Mr. McPherson indicated.)
                 "THE COURT: Oh, you have it with you?
                 "MS. WASHBURN: Your honor, if I may simply note my objection for the
       record.
                 "THE COURT: Sure.
                 "MS. WASHBURN: And—because it's my understanding under the statutes
       we're dealing with Mr. McPherson is required to mail a verified claim within 30 days of
       the notice being filed. That date would have been September—excuse me—18th, which
       means his 30 days would have run [October] 18th. We are well past that. I understand the
       Court's position. I simply would note an exception for the record.
                 "THE COURT: You can do that for the record. If he can show me the title, I'm
       going to let him have his car.
                 "MR. MCPHERSON: Cool.
                 "THE COURT: I need to see it.

                                                   10
               "MR. [MCPHERSON]: She's on her way back with it.
               "THE COURT: Okay. . . .
               "(A recess was taken for . . . Mr. McPherson to retrieve the car title. Upon
       resuming with both parties present, the following proceedings were had.)
               "THE COURT: Let's go back on the record in 15 CV 46. The record should
       reflect that Mr. McPherson has shown to me a title and a registration that indicates that
       this Chevy Caprice Classic Impala is his car. The State has also indicated that they want
       further objection on the record, or statements, so I'll give them a chance.
               "MS. WASHBURN: Yes, sir. I just wanted to cite some case law. There's a case
       out of Jackson County. It is an unpublished Court of Appeals case. . . . And the Court of
       Appeals actually reversed [a judge] on that when he had a claimant who had not made a
       verified claim within the time period show up at the hearing. And [the judge] did give
       them some of the cash that had been seized.
               "The Court of Appeals said that the time period in the statutes that . . . we're
       dealing [with] were mandatory, not [discretionary]. And they reversed that in order to
       have the cash taken back from the claimant because of the improper filing and the
       improper disbursement. So I did just want to bring that to the Court's attention. It's a
       newer case, this year. I don't have the exact cite in front of me, and I apologize for that.
               "THE COURT: That's fine. I'm going to keep my same decision anyhow."


Accordingly, the interest of judicial neutrality will be best served if the new forfeiture
hearing is conducted by a different judge.


       The decision is vacated, and the case is remanded for a new forfeiture
hearing before a different judge.


                                                   ***


       MCANANY, J., concurring: I concur with the decision of the majority in all
respects except for remanding the case to a new judge for further proceedings.
Remanding to a different judge is an extreme measure which I would reserve for


                                                    11
circumstances beyond those found here. I am satisfied that with the guidance of this
court's opinion the district court judge originally handling this matter could and would
conduct a fair hearing on remand.




                                            12